PER CURIAM.
AFFIRMED. See City of Mary Esther v. McArtor, 902 So.2d 942, 944 (Fla. 1st DCA 2005) (where the claimant, a firefighter, suffered coronary artery disease and was actually incapacitated from performing his regular duties, the court reversed the JCC’s finding that the claimant was not entitled to benefits, holding that “the city’s continued payment of the claimant’s salary during his incapacity did not preclude a finding that the claimant was disabled”).
DAVIS and POLSTON, JJ., and LAWRENCE, JR., L. ARTHUR, Senior Judge, concur.